IN THE SUPREME COURT OF THE STATE OF NEVADA


                        WASHOE COUNTY HUMAN                                  No. 83524
                        SERVICES AGENCY,
                                       Petitioner,
                              vs.
                        THE SECOND JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                        IN AND FOR THE COUNTY OF                                 FILED
                        WASHOE; AND THE HONORABLE
                        PAIGE DOLLINGER, DISTRICT                                 MAY 0 5 2022
                        JUDGE,                                                  ELIZABETH A SHOWN
                                                                              CLER15,9fpLIPREME COURT
                                       Respondents,                          By      • "IA.A.d1/4/1^-6y
                                                                                   DEPUTY CLERK
                                          and
                        HOPE R.; CHRISTOPHER R.; AND Z.
                        R., A MINOR CHILD,
                                  Real Parties in Interest.

                                           ORDER DISMISSING PETITION

                                  Pursuant to the stipulation of the parties, and cause appearing,
                       this petition is dismissed. The parties shall bear their own costs and
                       attorney fees. NRAP 42(b).
                                  It is so ORDERED.

                                                                CLERK OF THE SUPREME COURT
                                                                ELIZABETHÀ. BROW

                                                                BY:


                       cc:   Hon. Paige Dollinger, District Judge, Family Court Division
                             Washoe County District Attorney
                             Washoe County Alternate Public Defender
                             Washoe County Public Defender
                             Washoe Legal Services/Reno
 SUPREME COURT               Washoe District Court Clerk
      OF
    NEVADA


CLERK'S ORDER

 101 1947   <141b7..
                                                                                               jl P-P-11-11